UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4303



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VERNIE DURAND BLOUNT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-340)


Submitted:   October 28, 2005          Decided:     November 14, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Jonathan S. Gasser, United States
Attorney, Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vernie Durand Blount appeals from his 204-month sentence

imposed following his guilty plea to knowing possession of a

firearm after having been convicted of a crime punishable by

imprisonment for more than one year, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a), and 924(e) (2000), and possession with intent

to distribute a quantity of cocaine base, in violation of 21 U.S.C.

§ 841(a), (b)(1)(A) (2000).            Blount contends that the sentencing

enhancement he received for being an armed career offender is

precluded      by   the    Supreme     Court's      decisions      in   Blakely   v.

Washington, 542 U.S. 296 (2004), and United States v. Booker, 125

S. Ct. 738 (2005).

            Blount’s claim is foreclosed by United States v. Collins,

412 F.3d 515, 520-23 (4th Cir. 2005), in which we held that a

defendant's Sixth Amendment right to trial by jury was not violated

by the district court's reliance on his prior convictions for

purposes of sentencing as career offender.                  See United States v.

Cheek, 415 F.3d 349, 350 (4th Cir.) (holding similarly in the

context of the Armed Career Criminal Act), petition for cert.

filed,   ___    U.S.L.W.     ___   (U.S.   Oct.      3,    2005)   (No.   05-6904).

Moreover, Blount does not challenge any facts regarding the prior

convictions, and he does not dispute the factual basis for the

district    court's       conclusion    that   he    was    a   career    offender.

Accordingly, Blount’s assertion that his sentence violated the


                                       - 2 -
Sixth Amendment is without merit.     See Collins, 412 F.3d at 523

(holding that when defendant did not dispute any facts supporting

career offender status, there is no constitutional violation in

relying on defendant's prior convictions).

          Accordingly, we affirm Blount’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -